Filed pursuant to Rule 497(e) Registration Nos. 333-56018; 811-10303 Supplement dated September 28, 2012 to the Buffalo Funds® Prospectus dated June 29, 2012 Buffalo Flexible Income Fund (BUFBX) This supplement amends the Prospectus of the Buffalo Funds dated June 29, 2012, as previously supplemented. PROSPECTUS Buffalo Flexible Income Fund The sub-section entitled “Summary Section—Buffalo Flexible Income Fund—Performance” is revised to include the S&P 500® Index as the Fund’s primary benchmark index.The Average Annual Total Returns table on page 12 is hereby replaced with the following: Average Annual Total Returns for the periods ended December 31, 2011 1 Year 5 Years 10 Years Flexible Income Fund Return Before Taxes 9.63% 4.41% 6.29% Return After Taxes on Distributions 8.78% 3.41% 5.33% Return After Taxes on Distributions and Sale of Fund Shares 6.59% 3.36% 5.01% S&P 500® Index (reflects no deduction for fees, expenses or taxes) 2.11% -0.25% 2.92% Lipper Mixed-Asset Target Allocation Moderate Funds Index® (reflects no deduction for fees, expenses or taxes) 0.37% 1.38% 4.06% Bank of America Merrill Lynch U.S. High Yield Master II Index® (reflects no deduction for fees, expenses or taxes) 4.38% 7.34% 8.59% Lipper Balanced Funds Index® (reflects no deduction for fees, expenses or taxes) 0.74% 1.80% 4.13% Effective immediately, the S&P 500® Index has replaced the Bank of America Merrill Lynch U.S. High Yield Master II Index® as the primary benchmark index of the Flexible Income Fund to more accurately represent the Fund’s investment approach.The Lipper Mixed-Asset Target Allocation Moderate Funds Index® previously replaced the Lipper Balanced Fund Index® as the secondary benchmark index to more accurately represent the Fund’s investment approach. Please retain this Supplement with your Prospectus for reference.
